
	

113 S2419 IS: VA Accountability Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2419
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To protect America’s veterans from dishonesty and malfeasance in the delivery of medical services
			 and to hold the Department of Veterans Affairs accountable to those they
			 serve.
	
	
		1.Short title
			This Act may be cited as the VA Accountability Act of 2014.
		2.DefinitionsIn this Act:
			(1)Health informationThe term health information means any information, whether oral or recorded in any form or medium, that relates to—
				(A)the past, present, or future physical or mental health or condition of an individual;
				(B)the provision of health care to an individual; or
				(C)the past, present, or future payment for the provision of health care to an individual.
				(2)VA health recordThe term VA health record means any item, collection, or grouping of information about an individual that is maintained by
			 the Department of Veterans Affairs and that contains or relates to the
			 health information of the individual.
			3.Prohibited ActsIt shall be a violation of this Act for any officer, employee, or agent of the Department of
			 Veterans Affairs to—
			(1)knowingly falsify any health information in the VA health record of an individual;
			(2)knowingly destroy any health information or exclude any health information from the VA health
			 record of an individual with the intent to defraud—
				(A)the individual;
				(B)an employee or officer of the United States Government; or
				(C)a Member of Congress;
				(3)direct another individual to commit conduct described in paragraph (1) or (2); or
			(4)know of the commission of conduct described in paragraph (1), (2), or (3) by an individual under
			 his or her supervision, and fail to stop, if possible, or report to a
			 superior the commission of that conduct.
			4.Cause of Action and Remedies
			(a)Cause of Action
				(1)In general
					An individual aggrieved by a violation of this Act by an officer, employee, or agent of the
			 Department of Veterans Affairs may bring a civil action against the
			 officer, employee, or agent in an appropriate district court of the United
			 States for damages or other legal or equitable relief.
				(2)ConsiderationsIn determining whether to award compensatory damages or restitution in a civil action brought under
			 this section and in calculating the amount of any such damages, the court—
					(A)shall consider the amount of benefits the officer, employee, or agent is entitled to collect from
			 the Department of Veterans Affairs relating to service for the Department,
			 including retirement benefits; and
					(B)may include the amount of those benefits, or a percentage of the amount of those benefits, in
			 calculating the amount of any damages awarded.
					(b)Attorneys’ Fees and Expert Fees
				(1)Attorneys’ feesIn a civil action brought under    this section, the court, in its discretion, may award to the
			 prevailing party, other than the United States, reasonable attorneys’
			 fees.
				(2)Expert feesIn awarding attorneys’ fees under this subsection, the court, in its discretion, may include fees
			 related to the hiring of experts as part of the attorneys’ fees awarded.
				(c)No preemptionThe rights and remedies created by this section shall be in addition to, and do not preempt, any
			 other rights and remedies available under Federal or State law.
			5.Effects on Employment and BenefitsNotwithstanding any other provision of law, including title 5, United States Code, or any contract,
			 on and at any time after the date on which a court enters final judgment
			 in an action brought under section 4 in which the court determines that
			 the officer, employee, or agent violated this Act, the Secretary of
			 Veterans Affairs may, without prior notice—
			(1)terminate the officer, employee, or agent without cause; and
			(2)may terminate any or all of the benefits of the officer, employee, or agent relating to service as
			 an officer, employee, or agent, including retirement benefits, without
			 cause.
			6.Retroactive EffectThis Act shall apply to conduct committed before, on, or after the date of the enactment of this
			 Act.
		
